*408Opinion by
Johnson, J.
It appeared from the official papers, which were received in evidence, that duty was originally assessed on the basis of a net weight of 23,150 pounds, but that public weighers had weighed the entire shipment and found a new weight of 22,656 pounds. The memorandum of the “Weighers’ & Gaugers’ Unit, Inspectors’ Returns Section” states that “In view of the public weighers 100% return on beam, and five actual tares of bags, this office respectfully recommends that the public weighers’ certified net weight be used in re-liquidation of the entry.” In view of the said memorandum, the collector’s letter of transmittal states that he would have no objection to a stipulation to the effect that duty be calculated on the basis of the net weight reported by the public weighers, to wit, 22,656 pounds. On the record presented, the protest was sustained and the merchandise was held dutiable at 50 cents per pound under paragraph 302 on the basis of a net weight of 22,656 pounds.